Richard and Mary Quinlan v. Commissioner.Quinlan v. CommissionerDocket No. 65150.United States Tax CourtT.C. Memo 1957-147; 1957 Tax Ct. Memo LEXIS 103; 16 T.C.M. (CCH) 627; T.C.M. (RIA) 57147; July 31, 1957*103  Samuel E. Fredrick, Esq., for the petitioners. Norman L. Rapkin, Esq., for the respondent.  TIETJENSMemorandum Opinion TIETJENS, Judge: The Commissioner determined a deficiency in income tax for the year 1954 in the amount of $260.52. The petitioners filed their income tax return for 1954 with the director of internal revenue for the Upper Manhattan District, New York. On the return they claimed the following itemized deductions: Contributions$600.00Interest19.00Taxes238.00Medical and dental expenses$692.32Miscellaneous435.00 The Commissioner disallowed the claimed deductions for lack of substantiation and allowed the standard deduction. The only question for decision is one of fact, i.e. the amount of itemized deductions which the petitioners may properly claim. At the conclusion of the trial of this case we found as a fact, from the petitioner's testimony and other evidence, that the petitioners had made the following deductible expenditures during the year 1954: Contributions$170.00Interest19.00Taxes170.00Medical and dental expenses800.00 *Miscellaneous60.00*104  Whether there findings will result in a smaller deficiency than determined by the Commissioner will depend on a Rule 50 computation. Decision will be entered under Rule 50.  Footnotes*. This amount represents actual medical and dental expenditures.↩